Citation Nr: 1646950	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for lymphoproliferative disorder, to include as due to radiation and/or chemical exposures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Appeals Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records, but otherwise contains documents that are irrelevant to the claim on appeal or duplicative of what is in VBMS.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran was not exposed to radiation.

2.  The most probative evidence of record indicates that the Veteran's current lymphoproliferative disorder did not manifest during active service, or for many years thereafter, and that there is no nexus between this disorder and active service, to include exposure to chemicals.


CONCLUSION OF LAW

The criteria for service connection for lymphoproliferative disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA treatment and examination, private medical records, and Social Security Administration (SSA) records.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

The Veteran was afforded a VA examination in February 2014 and a subsequent VA addendum opinion in June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2014 VA addendum opinion, when taken in conjunction with the objective portion of the February 2014 VA examination, is adequate to decide the issue of entitlement to service connection for lymphoproliferative disorder, to include exposure to toxic chemicals.  The June 2014 medical opinion is predicated on a full reading of relevant evidence contained in the Veteran's claims file and is supported with an adequate rationale.  At the Board hearing, the Veteran reported that his physician indicated that his disorder was related to chemical exposures.  Hearsay medical evidence, communicated through a layperson, rather than directly by the medical professional, is not sufficient to provide the medical evidence of a nexus.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Such a statement as to what a doctor told him may, under some circumstances, trigger a duty for VA to provide the claimant an opportunity to submit such medical evidence.  See Robinette, 8 Vet. App. at 77-80.  In this case, however, the Veteran stated that the physician indicated that he would not provide a written opinion.  Additionally, an adequate VA examination has been obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the condition of lymphoproliferative disorder has been met.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal pertaining to the lymphoproliferative disorder claim.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the first element of service connection is met.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.  July 2011 and A February 2012 VA treatment records and the 2014 VA examination demonstrate a current diagnosis of lymphoproliferative disorder.  A September 2011 VA record noted the disorder was diagnosed in 2010.

Regarding the second element of service connection, an in-service incurrence or event, the Veteran has asserted in-service exposure to radiation and chemicals, to include jet fuel and fumes, formaldehyde, and cleaning solvents such as tourmaline.  He does not allege onset of this disorder during service.  His service records demonstrate that his military occupational specialty (MOS) was that of an aviation technician.  The Veteran's DD-214 indicates he had technical training in corrosion control.  During the April 2015 Board hearing, the Veteran testified that one of his duties involved corrosion control on the aircrafts.  The Veteran stated that he cleaned the aircrafts on his hands and knees with terry cloths towels saturated with tourmaline.  During the cleanings, the Veteran was only given one set of rubber gloves as protective clothing.  However, the Veteran reported the gloves were eaten up by the tourmaline within thirty seconds of use.  The Veteran reported experiencing headaches and dizziness from the tourmaline exposure.  The Veteran reported exposure to jet fuels, "JP-5," through the water system.  He reported that his skin slightly burned from showers where there were sudden gushes of JP-5.  The Veteran also stated that he tasted the JP-5 in his drinking water.  The Veteran also reported exposure to formaldehyde from drinking beers that were preserved in the substance.  Regarding radiation exposure, the Veteran testified that he was also on a nuclear weapons loading team during his time in the military.  He stated he loaded and unloaded nuclear weapons onto airplanes.  

The Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnosis of blood-related disorder, such as lymphoproliferative disorder.  As such, the Veteran's service treatment records provide no evidence that the Veteran developed lymphoproliferative disorder while on active duty. 

The Veteran is competent to report the circumstances of his military service, including the in-service event of exposure to toxic chemicals.  See 38 C.F.R. 
§ 3.159 (a)(2).  Here, there is no reason to doubt the credibility of the Veteran's lay assertions regarding his exposure to certain chemicals other than a lack of contemporaneous evidence - his statements are supported by his service personnel records and are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds that although there was no in-service onset of lymphoproliferative disorder, the competent and credible lay evidence of record indicates that there was in-service exposure to chemicals.  

Regarding radiation exposure, however, during the April 2015 Board hearing, the Veteran admitted that although he handled nuclear weapons, he had no knowledge regarding radiation leaks and he was not provided with a meter to determine whether he was exposed to radiation.  The Veteran also stated that he did not know if the nuclear bombs he handled were real or fake.  In an April 2013 correspondence from the Naval Dosimetry Center, it was noted that the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The Board thus finds that the probative evidence indicates that the Veteran was not exposed to radiation during service - based on his own lay statements and the indication from the service department that he was not occupationally exposed.   

Thus, the Veteran does not allege, and the evidence does not support in-service onset of the disorder nor a diagnosis within one year.  The only remaining issue, therefore, is whether there is a nexus between the Veteran's lymphoproliferative disorder and his in-service exposure to chemicals, to include jet fuel and fumes, formaldehyde, and tourmaline. 

An October 2010 VA record notes the Veteran was a painter for over 30 years.  

The February 2014 VA examination indicated a diagnosis of lymphoproliferative disorder.  After a review of the claims file, the examiner opined that it was as likely as not that the Veteran's lymphoproliferative disorder was the result of the four hours cleaning the aircraft with tourmaline and exposure to JP-5 fuel during military service.  Specifically, the examiner noted that prolonged exposure to volatile cleaning and fuel agents has been linked with increased risk of developing blood disorders such as lymphoproliferative disorder.  However, the examiner failed to address the Veteran's post-service occupational chemical exposure as a painter.  

The same VA examiner provided an addendum opinion in June 2014.  This time, the examiner opined that it was less likely as not that the Veteran's lymphoproliferative disorder was related to exposure to tourmaline and JP-5 fuel while in service.  The examiner's rationale was, after considering the Veteran served on-board a ship for only approximately 1.5 years and then spent over 30 years painting after service, it is more likely than not that the Veteran was exposed to chemicals after leaving active duty than the exposure while aboard ship.  

The Board finds that the February 2014 VA opinion was not based on a full consideration of the record and as such is afforded little if any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering the opinion).  The Board finds the June 2014 VA addendum opinion highly probative, as it was provided upon a review of all the relevant lay and medical evidence and provided adequate explanation.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Additionally, since the June 2014 VA addendum opinion was provided due to the inadequacy of the February 2014 VA opinion by the same examiner, there is no conflicting medical opinion of record.  

Furthermore, although the Veteran is competent to describe any symptoms and in-service events, he is not competent to relate his current lymphoproliferative disorder to service, including exposures therein.  To this extent, the determination whether the Veteran's lymphoproliferative disorder is related to chemical exposure is a complex medical determination that the Veteran is not competent to make, as it is distinguishable from such readily lay observable conditions such as flat feet, varicose veins, and a broken leg.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lymphoproliferative disorder, to include as due to exposure to radiation and/or chemicals, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


